Ross, J.
The errors assigned by appellant for a reversal of the judgment of the court below are as follows:
“1st. The court erred in overruling the separate demurrer of appellant to the complaint in said cause.
“2nd. The court erred in overruling the demurrer of appellant to each specification of plaintiff’s complaint.
“3d. The court erred in overruling appellant’s motion for a new trial.’’
Counsel have urged with great earnestness each of the rulings questioned by the above assignments, but we regret to say that the record as it comes to us presents none of the questions which they have urged for our consideration. After a careful examination of the record we *697fail to find either the complaint or motion for a new trial referred to. The record discloses “that on the 13th day of February, 1892, the plaintiff, by his attorney, filed in the office of the clerk of the Jay Circuit Court, his complaint in the above entitled cause,” but there is no complaint’ copied into the record. Again, the record recites that on the 31st day of March, 1893, the defendants “file their motions for a new trial,” but neither motion nor causes are copied into the record. "With neither the complaint nor the motion for a new trial in the record, there is nothing before us for consideration under the errors assigned.
Filed Oct. 31, 1894.
Judgment affirmed.